Citation Nr: 1037816	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  10-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
service-connected right ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss 
disability.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION


The Veteran served as a member of the United States Army, with 
active service from August 1952 to August 1954.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (the RO) which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
expressed disagreement with the decision concerning both issues 
in a March 2009 statement.  

In July 2009, the Veteran presented oral testimony before a 
Decision Review Officer (DRO) sitting at the RO.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
file.  

An August 2009 DRO decision granted the Veteran's claim for a 
right ear hearing loss disability and, while not specifically 
listing the Veteran's claims for a left ear hearing loss 
disability or bilateral tinnitus, denied these claims within the 
body of the rating decision.  As such, the Veteran's bilateral 
hearing loss claim has been bifurcated, and the claims currently 
on appeal are as listed on the title page of this decision.  

Concerning the Veteran's claims for service connection for a left 
ear hearing loss disability and bilateral tinnitus, no statement 
of the case on these matters has ever been issued, additional 
action by the RO is required as set forth below in the Remand 
portion of this decision.  See Manlincon v. West, 12 Vet. App. 
328 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left ear 
hearing loss disability and bilateral tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right ear hearing loss is 
manifested by Level V hearing acuity.

2.  The competent evidence of record does not show that the 
Veteran's service-connected right ear hearing loss disability is 
so exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for a right 
ear hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for referral of the Veteran's service-connected 
right ear hearing loss disability for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's right ear hearing loss disability claim arises from 
a granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in December 2008 fully satisfied the duty to notify 
provisions concerning his claims for service connection.  He was 
informed of the types of evidence that could substantiate his 
claim, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his right ear hearing loss 
disability and informed that VA was responsible for obtaining any 
federal records, VA records, and a medical examination, if 
necessary.  

The Board also notes that the Veteran was notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claims.  As such, there was not 
prejudice to the Veteran concerning the timing of these notice 
elements.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  
The Board notes that the Veteran's service treatment records are 
largely unavailable for review because they have likely been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  See a December 2008 response from the NPRC.  
However, where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Additionally, private treatment records identified by the Veteran 
have been obtained and associated with the Veteran's claims file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The Board notes that the Veteran was scheduled to appear for a VA 
examination in February 2009; however, he failed to appear for 
such.  Upon receipt of a statement from the Veteran in July 2009, 
the Veteran was scheduled for a second VA examination in July 
2009.  The Veteran reported to this examination.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  The July 2009 
VA examination report is thorough and supported by VA outpatient 
treatment records.  The July 2009 examiner had the claims file to 
review; the Veteran's subjective complaints and the objective 
findings were recorded.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also 38 C.F.R. § 4.2 (2009).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The report of the July 2009 VA 
audiology examination reflects that the VA examiner described the 
functional effects of the Veteran's service-connected right ear 
hearing loss disability.  Moreover, the Veteran has described his 
difficulty hearing throughout the course of the appeal.  See e.g. 
the Veteran's testimony at the July 2009 RO hearing.  

The Board finds that no prejudice results to the Veteran in 
proceeding with a decision.  In this regard, the Court's 
rationale in requiring an examiner to consider the function 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."

Therefore, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss his 
ability were adequately addressed by the July 2009 VA examiner 
and the remainder of the record and are sufficient for the Board 
to consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b).  As such, the Board 
concludes that the evidence of record is adequate for VA rating 
purposes.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts pertinent to the issues on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

Right Hear Hearing Loss Disability

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., the 
rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing, as set forth under 38 C.F.R. 
§ 4.85 (2009).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009). Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher.  See 38 C.F.R. § 4.86(b) (2009).  

The Veteran is seeking an initial compensable evaluation for a 
service-connected right ear hearing loss disability under 38 
C.F.R. § 4.85 (2009).  He essentially contends that his right ear 
hearing loss disability is worse than the noncompensable (zero 
percent) currently assigned.  

As noted elsewhere in this decision, the Veteran is not service 
connected for a left ear hearing loss disability at this time.  
Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-
connected in only one ear, in order to determine the percentage 
evaluation, from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I, subject to the 
provisions of 38 U.S.C.A. § 3.383.  

In July 2009, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
20
60
65
75
55

The puretone threshold average was 55 decibels in the right ear.  
The speech discrimination score at that time was 68 percent in 
the right ear.  

As noted above, pursuant to 38 C.F.R. § 4.85(f), a Roman Numeral 
designation of I is assigned for the Veteran's non-service-
connected left ear, subject to the provisions of 38 U.S.C.A. § 
3.383.  The July 2009 VA audiology examination shows that the 
Veteran's hearing in his right ear is consistent with level V 
hearing.  See 38 C.F.R. § 4.85, Table VI.  A noncompensable (0 
percent) evaluation, and no more, is warranted as per 38 C.F.R. § 
4.85.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  However, 
the Veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests do not 
show a result of 55 decibels or more in either ear at each level 
from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz, as would be required for application 
of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a 
higher disability rating cannot be awarded to the Veteran under 
38 C.F.R § 4.86, and thus, the rating under 38 C.F.R. § 4.85 is 
the correct rating under the regulations for this Veteran.

In short, the medical and other evidence of record does not 
support a compensable evaluation for the Veteran's right ear 
hearing loss disability under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable disability rating were not met 
during the Veteran's appeal.  Accordingly, staged ratings are 
inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of 
the Veteran in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it rather 
than on such factors.  Based on the evidence of record, a higher 
rating is not in order.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

It appears that the Veteran is asserting that the schedular 
criteria are inadequate for evaluating the Veteran's service-
connected right ear hearing loss disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In the case at hand, the 
record reflects that the veteran has not required frequent 
hospitalizations for the disability and that the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria. In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned ratings.  The 
available schedular evaluation for the service-connected 
disability is adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to a compensable initial evaluation for a service-
connected right ear hearing loss disability is denied.  


REMAND

As noted above, the August 2009 DRO decision granted the 
Veteran's claim for a right ear hearing loss disability and, 
while not specifically listing the Veteran's claims for service 
connection for a left ear hearing loss disability or bilateral 
tinnitus on the title page of that decision, denied these claims 
within the body of the rating decision.  The Veteran filed a 
notice of disagreement in September 2009 expressing disagreement 
with the DRO decision asserting that an in-service "grenade 
blast was the culprit" for his claimed hearing related 
disabilities.  

When there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to a statement of the case, and the RO's failure to issue same is 
a procedural defect.  See Manlincon, supra; Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  Pursuant to 38 C.F.R. § 19.9(a) 
(2009), if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case to 
the RO for necessary action.  Thus, the Board must remand the 
issues of entitlement to service connection for a left ear 
hearing loss disability and bilateral tinnitus for the 
preparation of a statement of the case.  See VAOPGCPREC 16-92 
(July 24, 1992).

Accordingly, the claims are REMANDED for the following action:

The AMC should issue a statement of the 
case regarding the issues of entitlement to 
service connection for a left ear hearing 
loss disability and bilateral tinnitus.  
The statement of the case must contain all 
applicable laws and regulations.  The 
Veteran and his representative should be 
advised of the time period in which to 
perfect his appeal.  38 C.F.R. § 20.302(b) 
(2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


